Citation Nr: 1121173	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to degenerative changes of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from March 1971 to March 1974, October 1974 to October 1978, and February 1987 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of that hearing is of record.  

In August 2009, after the issuance of the statement of the case, the Veteran submitted a letter from his chiropractor.  A subsequent supplemental statement of the case (SSOC) addressing the evidence has not been issued.  However, the Veteran submitted a copy of the letter along with a waiver of RO review of that evidence during the above hearing.  Thus, appellate consideration may proceed at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially asserted that he injured his cervical spine in service at the same time he injured his thoracolumbar spine, for which service connection is in effect.  On his July 2009 VA Form 9, he asserted that his degenerative disc disease of the cervical spine has been aggravated by his service-connected degenerative changes of the thoracolumbar spine.  The following month, he submitted a letter from his chiropractor stating that it is at least as likely as not that his cervical spine condition is caused or worsened by his long history of thoracic and lumbar conditions.  The chiropractor explained that the Veteran has a history of lifting with his neck and upper back regions to compensate for his thoracic and lumbar spine pain, resulting in excessive stress on the cervical spine and ultimately in cervical disc herniation, which required surgery.  

During his Board hearing, the Veteran's representative noted that there is no VA medical opinion on the secondary aspect of the claim and reiterated the Veteran's contention that injuries to the cervical spine and thoracolumbar spine occurred simultaneously in 1975.

Given the above, the RO should afford the Veteran a VA examination to determine whether his cervical spine disability was caused or aggravated by his service-connected thoracolumbar spine disability.  

Although the Veteran's service treatment records do not reflect any complaints referable to the cervical spine after the 1975 injury that resulted in disability of the thoracolumbar spine, a November 1972 x-ray report from his first period of active service shows that he slid and fell, causing trauma to the neck, and complained of pain in the mid and posterior aspects of the neck.  The report revealed an impression of loss of the usual cervical lordosis which is most likely related to muscle spasm.  No other abnormalities were identified.  

Following his third and final period of active service from February to April 1987, a July 1987 letter from a private physician reflects the Veteran's reported history of being advised in 1987 during basic training that he had a strained neck and pinched nerve from doing a ranger pushup.  

Given the above, the RO should also obtain a medical opinion as to whether the Veteran's degenerative disc disease of the cervical spine had its onset in or is etiologically related to active service, to include the documented 1972 slip and fall that caused trauma to the neck and the reported neck strain in 1987 from doing ranger pushups.

Lastly, the RO has not provided the Veteran with proper VCAA notice on the secondary aspect of his claim.  Thus, corrective notice should be provided.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his representative a VCAA notice letter on the issue of entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.  

2.  The RO should then schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his degenerative disc disease of the cervical spine.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that the degenerative disc disease of the cervical spine is proximately due to, or has been aggravated (made permanently worse beyond its natural progression) by  the service-connected degenerative changes of the thoracolumbar spine.  Specific attention is directed to the July 2009 letter from the Veteran's chiropractor stating that it is at least as likely as not that his cervical spine condition is caused or worsened by his long history of thoracic and lumbar conditions

The examiner should also provide an opinion as to whether it is at least as likely as not that the degenerative disc disease of the cervical spine had its onset in or is otherwise related to active service.  Specific attention is directed to the November 1972 x-ray report showing a history of trauma to the neck and the July 1987 letter from the private physician relaying the Veteran's report of being diagnosed with a strained neck in service in 1987.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

